[Cite as State v. Hieber, 2020-Ohio-3210.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals Nos. L-19-1136
                                                                       L-19-1154
        Appellee
                                                 Trial Court No. CR0201901503
v.

Jesse Hieber                                     DECISION AND JUDGMENT

        Appellant                                Decided: June 5, 2020

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Drew E. Wood, Assistant Prosecuting Attorney, for appellee.

        Brian Morrissey, for appellant.

                                             *****

        OSOWIK, J.

        {¶ 1} This is a consolidated appeal from a July 3, 2019 judgment of the Lucas

County Court of Common Pleas, sentencing appellant to a 33-month total term of

incarceration, following appellant’s convictions on three counts of the illegal use of a

minor in nudity-oriented material or performance, in violation of R.C. 2907.323(A)(3),

all counts being felonies of the fifth degree.
       {¶ 2} Appellant’s indictment stemmed from a United States Department of

Homeland Security investigation which discovered crimes pertaining to online child

pornography. They identified several culpable parties, including appellant.

       {¶ 3} The investigation recovered a large volume of child pornography, including

multiple sexually-oriented videos and messages, depicting children ranging in age from

infants to teens, in a sexualized fashion and/or engaged in explicit sexual acts with adult

men, from appellant’s mobile devices. For the reasons set forth below, this court hereby

affirms the judgment of the trial court.

       {¶ 4} Appellant, Jesse Hieber, sets forth the following three assignments of error:

              The trial court’s sentence is contrary to the purposes of the felony

       sentencing factors contained in R.C. 2929.11 and 2929.12.

              The trial court committed error to the prejudice of appellant by not

       advising him of his ability to pay costs through community service as

       required by R.C. 2947.23.

              The trial court did not properly advise appellant of the requirements

       of registering as a sex offender.

       {¶ 5} The following undisputed facts are relevant to this appeal. In January of

2018, in the course of an investigation, the United States Department of Homeland

Security discovered evidence of child pornography felony offenses involving appellant.




2.
       {¶ 6} Accordingly, the investigating agents secured a search warrant for

appellant’s mobile devices. Investigators focused upon appellant’s Facebook account

activity, including his Facebook messenger app.

       {¶ 7} In the course of the search, the agents recovered multiple child pornography

videos and messaging from appellant’s Facebook account and related apps. The unlawful

materials recovered included pornographic images and video recordings of children

engaged in various sexual acts with adult males and/or being posed in a graphic sexual

manner.

       {¶ 8} The victims ranged from an infant girl, approximately one year of age,

positioned with her legs placed apart so as to display the infant in a graphic sexual

manner, to pornographic videos in which pre-pubescent girls were engaged in varying

forms of intercourse with one or more adult males, as well as videos of minor females

engaged in masturbation.

       {¶ 9} On March 21, 2019, as a result of the above-described investigation,

appellant and a co-defendant were indicted on six counts of the illegal use of a minor in

nudity-oriented material or performance, in violation of R.C. 2907.323(A)(3), all offenses

being felonies of the fifth degree.

       {¶ 10} On June 3, 2019, at appellant’s request, the trial in this case was continued

in order to explore a voluntary plea agreement. On June 19, 2019, pursuant to a

negotiated plea, appellant entered pleas of guilty to three counts of illegal use of a minor




3.
in nudity-oriented material or performance, in violation of R.C. 2907.323, all felonies of

the fifth degree.

        {¶ 11} On July 3, 2019, appellant was sentenced to serve 11 months on each of the

three counts, ordered to be served consecutively, totaling a 33-month term of

incarceration. In support of the sentence imposed, the trial court underscored the graphic,

disturbing, and dangerous nature of the offenses, involving minor victims, ranging from

infants to teens, being used in the production of online child pornography materials.

        {¶ 12} Given considerable aggravating circumstances, and the record reflecting a

dearth of mitigating circumstances, appellant was sentenced to a 33-month total term of

incarceration. This appeal ensued.

        {¶ 13} In the first assignment of error, appellant asserts that the above-described

felony sentence should be deemed unlawful, in violation of the R.C. 2929.11 and 2929.12

purposes of felony sentencing. We do not concur.

        {¶ 14} It is well-established, pursuant to R.C. 2953.08(G)(2), that an appellate

court may increase, decrease, modify, or vacate and remand, a disputed trial court felony

sentence if it is demonstrated by clear and convincing evidence that either the record of

evidence did not support applicable statutory findings or the sentence is otherwise

contrary to law. State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425,

¶ 11.

        {¶ 15} R.C. 2929.11(A) establishes, in relevant part, “The overriding purposes of

felony sentencing are to protect the public from future crime by the offender, to punish




4.
the offender, and to promote the effective rehabilitation of the offender using the

minimum sanctions that the court determines accomplish those purposes.”

       {¶ 16} In conjunction with the above, R.C. 2929.12(A) establishes, in relevant

part, “A court that imposes a sentence under this chapter upon an offender for a felony

has discretion to determine the most effective way to comply with the purposes and

principles of sentencing.” (Emphasis added.)

       {¶ 17} Appellant’s principal assertion in support of this assignment is that,

“Appellant has never been to prison,” thereby concluding that the disputed sentence

would, “[S]hock the sense of justice in the community.”

       {¶ 18} In addition, appellant concludes that, “[C]ommunity control would be the

most effective way to achieve the purposes of felony sentencing [in this case].”

       {¶ 19} We note that appellant furnished no evidence in support of the above-

quoted conclusions underlying appellant’s first assignment of error.

       {¶ 20} The record shows that, consistent with the chief aggravating circumstances

of this case, involving child pornography, multiple sexual offenses, and multiple child

victims, the trial court determined, in relevant part, “The court finds that the defendant is

not amenable to community control and that prison is consistent with the purposes of

2929.11, further finding of course that these are sex offenses.”




5.
         {¶ 21} Contrary to appellant’s assertion that the trial court sentence was in breach

of R.C. 2929.11 and 2929.12, the transcript of the sentencing proceedings reflects that the

trial court properly undertook these statutory considerations.

         {¶ 22} Appellant has not submitted evidence demonstrating that the sentence in

this case is contrary to R.C. 2929.11 and 2929.12.

         {¶ 23} Wherefore, we find appellant’s first assignment of error not well-taken.

         {¶ 24} In the second assignment of error, appellant maintains that the trial court

erred in connection to the imposition of costs in this case. We do not concur.

         {¶ 25} Specifically, appellant mistakenly suggests that R.C. 2947.23(A)(1)(a)

mandates that the trial court uniformly inform all felony defendants of the possibility of

the performance of community service hours in satisfaction of the costs imposed.

         {¶ 26} On the contrary, the plain language of the statutory provision relied upon

by appellant is conditional, and is inapplicable to the facts of this case. R.C.

2947.23(A)(1)(a) establishes that in cases in which community control, rather than

residential incarceration is imposed, and the non-incarcerated felon fails to tender the

payment of the costs imposed, the court may then impose community service hours to

satisfy the unpaid costs.

         {¶ 27} Stated differently, pursuant to R.C. 2947.23(A)(1)(a), only in those cases

involving a non-residential sanction must the defendant be notified at sentencing of the

possibility of the imposition of community service hours, in the event of non-payment of

costs.




6.
         {¶ 28} R.C. 2947.23(A)(1)(a) establishes, in pertinent part, “If the judge or

magistrate imposes a community control sanction or other non-residential sanction, the

judge or magistrate * * * shall notify the defendant * * * [that] the court may order the

defendant to perform community service until the judgment is paid.”

         {¶ 29} The record clearly reflects that this conditional community service

notification mandate is inapplicable to the instant case. In this case, appellant was

sentenced to incarceration, rather than community control, or other form of nonresidential

sanction. As such, the community service notification mandate of R.C. 2947.23(A)(1)(a)

does not apply to this case.

         {¶ 30} Accordingly, we find appellant’s second assignment of error not well-

taken.

         {¶ 31} In appellant’s third assignment of error, appellant asserts that the trial court

erred in connection to notifying appellant of the statutory punitive consequences of the

applicable sex offender registration. We do not concur.

         {¶ 32} In support of the third assignment of error, appellant maintains, without

evidentiary support, that the failure to notify a sex offender at sentencing that their name

will subsequently be included on the public safety website database listing convicted sex

offenders with child victims constitutes a violation of R.C. 2950 sentencing notification

requirements.

         {¶ 33} While both parties cite to the decision of this court in State v. Ragusa, 6th

Dist. No. L-15-1244, 2016-Ohio-3373, we note that the Supreme Court of Ohio decision




7.
in State v. Dangler, Slip Opinion No. 2020-Ohio-2765, now governs our consideration of

this assignment.

       {¶ 34} Dangler held that this district’s interpretation of each aspect of the sex-

offender classification scheme as a discrete criminal penalty was misplaced. Rather, the

threshold question to be considered is whether the classification of an offender as a sex

offender, and the obligations that accompany that classification, are part of the penalty

being imposed upon the defendant for the crime. Dangler at ¶ 18.

       {¶ 35} The trial court in Dangler, similar to the trial court in the instant case,

failed to completely and separately go over R.C. 2950 restrictions at sentencing.

However, Dangler held that, because the appellant was advised that he was subject to the

restrictions imposed by R.C. 2950, the trial court did not completely fail to comply with

the Crim.R. 11(C)(2)(a) maximum-penalty advisement requirement. Dangler at ¶ 22.

       {¶ 36} Accordingly, Dangler held that the appellant could only prevail by

establishing that he would not have pled no contest, but for the trial court’s failure to

more thoroughly explain the R.C. 2950 sex-offender classification scheme, thereby

showing prejudice. Id. at ¶ 24.

       {¶ 37} In conjunction with this, prejudice must be established, “on the face of the

record.” Hayward v. Summa Heath Sys./Akron City Hosp., 139 Ohio St.3d 238, 2014-

Ohio-1913, 11 N.E.3d 243.




8.
       {¶ 38} Like the court in Dangler, we similarly find nothing in the record showing

that the appellant in this case would not have entered his plea had he been more

thoroughly informed of the details of the R.C. 2950 sex-offender classification scheme.

       {¶ 39} Wherefore, in accord with Dangler, we find appellant’s third assignment of

error not well-taken.

       {¶ 40} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                       Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, J.                                     JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




9.